DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered. 
Response to Arguments
3.	Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. Applicant amended the claims with added limitations and are rejected under new grounds of rejection with a newly found prior art.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 3, 5-6, 10, 23 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 20130323603 A1) in view of Albano et al (US 20160351973 A1).

Ryu teaches a coating layer comprising aluminum based or alumina based or Indium based or zirconia based material onto the surface of the porous portion; but remains silent about the metal or metal alloy as claimed. However, Albano discloses a nano-engineered coating on solid state electrolyte material comprising one or more of a metal selected from a group consisting of: alkali metals; transition metals; lanthanum; boron; silicon; carbon; tin; germanium; gallium; aluminum; titanium, and indium. Albano further teaches that the layer of coating material is uniform or non-uniform on the surface, conforms to the surface, and/or is preferentially continuous or discontinuous, either randomly or periodically, on the surface of any substrate [paragraph 0039, 0071, 0089, 0273, 277; claim 1-2]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of coating materials on the solid state electrolyte in order to enhance discharge capacity (20%-500%) of the battery.
Regarding claims 3 and 5, Ryu teaches that the solid high-ionic conductor (10) (solid state electrolyte, SSE) is a lithium-containing SSE with a garnet structure [paragraph 0012, 0016, 0041-0043].
5La3M2O12 wherein M=Ta, Nb [paragraph 00043]. 
Regarding claim 10, Ryu teaches that the thickness of the cathode (16) is 40-250 micrometer and the thickness of the anode (17) is 20-200 micrometer. Cathode (16) comprises solid high-ionic conductors (10a) and current collector (14). Anode (17) comprises solid high-ionic conductors (10b) and current collector (15) [Fig. 1-4; paragraph 0059]. Therefore, it is clear that the thickness of the coating layer would be in the range of nanometer.
Regarding claim 23, Ryu teaches that a reaction activation material form aluminum based or alumina based or Indium based or zirconia based is coated onto the surface of the porous portion [paragraph 0040], which means a surface coverage of the solid electrolyte by the coating layer is about 100%.
Regarding claim 27, Ryu teaches a battery comprising a cathode active material, an anode active material and the solid state electrolyte material as claimed in claim 1 [Abstract; Fig. 1-4; paragraph 0009-0018, 0035-0054, 0058],
Regarding claims 28-29 and 31, Ryu teaches that the method of producing the solid state electrolyte material is by applying the coating layer on to the solid state electrolyte and melting (heating) it into the pores therein. The melting method comprises melting and cooling the cathode binder or lithium-based metal and then filling it in a pressurized or decompressed manner. Or a thin-film coating method may be used for filling the cathode binder or lithium-based metal by depositing it using a metal deposition scheme, such as, chemical vapor deposition ( CVD) or physical vapor deposition (PVD). 
Regarding claim 30, Albano teaches that the protective coating is obtained by atomic layer deposition (ALD) or molecular layer deposition (MLD) [Abstract; paragraph 0037, 0079, 0087, 0094].

9.	Claims 8 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 20130323603 A1) in view of Albano et al (US 20160351973 A1) as applied in claim 1& 6 and further in view of Ohta et al (US 20150056519 A1).
Regarding claims 8 and 36, Ryu teaches that the solid high-ionic conductor (10) (solid state electrolyte, SSE) is a lithium-containing SSE with a garnet structure but remains silent about the specific material as claimed.  However, Ohta teaches a garnet-type ion conducting oxide solid electrolyte layer material mainly including a fundamental composition of (Li7-Y-6z, Al2z) (La3-x, Ax-x’) (Zr 2-Y,TY)O12, wherein A is one or more of Sr and Ca, T is one or more of Nb and Ta, and 0≤X≤1.0, 0≤Y<0.75, 0≤Z≤1.0 and  0≤X’<X, are satisfied [paragraph 0031-0035]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of the electrolyte material in order to enhance the electric conductivity or more specifically lithium ion conductivity.

10.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 20130323603 A1) in view of Albano et al (US 20160351973 A1) as applied in claim 1 and further in view of Archer et al (US 20160372729 A1).
2O3) based or Indium based or zirconia based is coated onto the surface of the porous portion in order to minimize an interfacial resistance between the porous portion and the electrode active material [paragraph 0040] but remains silent about the quantity interfacial resistance. However, Archer teaches a separator utilizing Al2O3 having an interfacial resistance of 9.5 to 80 Ω [paragraph 0053]. 

11.	Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 20130323603 A1) in view of Albano et al (US 20160351973 A1) as applied in claim 28 and further in view of Call et al (US 20020136945 A1).
Regarding claim 33, Ryu teaches that the coated material is melted in the porous solid state electrolyte but remains silent about any specific method, however, annealing is a heating process known in the art which is utilized for heating as taught by Call [paragraph 0038]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

12.	Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 20130323603 A1) in view of Albano et al (US 20160351973 A1).
Regarding claims 37-39, Ryu discloses a solid high-ionic conductor (10) (solid state electrolyte, SSE) for a lithium sulfur battery comprising a porous flat plate (11) with a plurality of pores which can be filled with an active material and a dense portion (12) 
Ryu teaches a coating layer comprising aluminum based or alumina based or Indium based or zirconia based material onto the surface of the porous portion; but remains silent about the metal or metal alloy as claimed. However, Albano discloses a nano-engineered coating on solid state electrolyte material comprising ZnO. 
Albano further teaches that the layer of coating material is uniform or non-uniform on the surface, conforms to the surface, and/or is preferentially continuous or discontinuous, either randomly or periodically, on the surface of any substrate [paragraph 0039, 0071, 0089, 0189, 0273, 277; claim 1-2]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of coating materials on the solid state electrolyte in order to enhance discharge capacity (20%-500%) of the battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723